DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Peck (Reg. # 44,284) on 11/30/21.

The application has been amended as follows: 
Delete claim 16.
Allowable Subject Matter
Claims 1 – 15 and 17 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to disclose or render obvious an image projection device comprising, among other things, wherein said waveguide is formed from transparent lamina sandwiching said input grating.
The closest relevant prior art of record, Popovich et al. (U.S. PG Pub. # 2014/0104665 A1), teaches an input grating (36) outside of the waveguide (fig. 7) an output grating (par. 0240) laminated between transparent substrates (35A, 35B), a reflective microdisplay (37) that transmits light through the output grating (fig. 7) and a lens (32, fig. 7), but fails to teach or suggest that the waveguide is sandwiching the input grating as claimed.  
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
 Conclusion
	Although not used in the reasons for allowance, Levola (U.S. PG Pub. 2010/0079841 A1), teaches a similar concept except that the grating (20) is on the surface of the waveguide and not sandwiched as claimed (fig. 2).



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHAD H SMITH/Primary Examiner, Art Unit 2874